Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-29 are now pending in the application under prosecution and have been examined.
Claim 1 is objected to because “an managed” should be changed to “and managed”.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Independent Claims 1-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-17, 20-24, and 26-32 of copending Application No. 15/001,526.  Although the claims at issue are not identical, they are not patentably distinct from each other because: claims 1, 3-17, 20-24, and 26-32 of application 15/001,526 anticipate claims 1-29 of the instant application
As an example: 
Claim 1 (16/986,978)
Claims 1 (15/001,526)
A hardware-based processing node of an object memory fabric, the processing node comprising: a memory module storing one or more memory objects and providing an instruction set through which the plurality of memory objects are accessed an managed, wherein: each memory object is created natively within the memory module, accessed by applications executing on the hardware-based processing node, and managed by the memory module at a single memory layer through an object address of an object address space of the object memory fabric and instructions of the instruction set, physical addresses of memory and storage are managed with each of the one or more memory objects through the object address space that is allocated on a per-object basis with an object addressing scheme, the object addressing scheme comprising the object address of the object address space for each memory object allocated on a per-object basis uniquely identifying each memory object across the memory object fabric and invariant regardless of physical memory storage locations and storage location changes, a virtual address for each memory object or portion of a memory on the processing node allocated on a per-process basis and comprising a process handle to the object address, and a physical address for one or more portions of each memory object on a processing node corresponding to a virtual address and dynamically allocated for the one or more portions of the memory objects on a per-node basis, the node is configured to utilize the object address of the object address space to operatively couple to one or more additional nodes to operate as a set of nodes of the object memory fabric, and memory objects of the set of nodes are accessible through the_ object address of the object address space without distinction between persistent storage and temporary memory and without distinction between local and remote location of memory objects on the memory fabric.
A hardware-based processing node of a memory fabric, the processing node comprising: a memory module comprising both persistent storage and temporary memory on a single, pluggable component installed in the hardware-based processing node, the memory module storing a plurality of memory objects and providing and executing an instruction set through which the plurality of memory objects are accessed and managed by the memory module at a hardware layer of the memory module by: creating each memory object natively within the memory module through an object name space of the memory fabric using an instruction of the instruction set, wherein each memory object is accessed by an application executing on the hardware-based processing node through the object name space of the memory fabric using a memory reference instruction of the instruction set and without additional, explicit Input/Output (I/O) instructions by the application, and managing each memory object at a hardware layer of the memory module through the object name space of the memory fabric and the instruction set without distinction between temporary memory and persistent storage and without distinction between local and remote location of the memory object on the memory object fabric, wherein the instruction set provides one or more trigger instructions, each of the one or more trigger instructions defining one or more functions to be performed on occurrence of one or more pre-specified conditions, wherein the one or more trigger functions for each memory object are defined in metadata contained within each memory object, wherein the trigger functions are executed by the memory module at a hardware layer of the memory module when a memory object of the plurality of memory objects is accessed by the application, wherein the trigger functions comprise functions for direct object address manipulation and generation, and wherein the hardware-based processing node comprises a single Dual In-line Memory Module (DIMM) card comprising volatile memory, non-volatile storage, and a Field-Programmable Gate Arrav (FPGA) in which the instruction set is implemented.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2005/0102297 (Lloyd et al) teaching directory system for providing directory services in a communications network, including a plurality of memory segments for storing respective subsets of directory data for each directory object; the memory segments including attribute segments, object segments, and directory information tree (DIT) segments for respectively storing attribute, management, and hierarchical structure data for directory objects; the directory system monitoring usage of directory data stored in the memory segments and redistributes at least a portion of the directory data in the memory segments based on the observed usage to improve the performance of directory services.
US 9,648,102 (FDavis et al) teaching method by a first server on a chip (SoC) node that is one instance of a plurality of nodes within a cluster of nodes, wherein: an operation is performed for determine if a second one of the SoC nodes in the cluster has data stored thereon corresponding to a data identifier in response to receiving a data retrieval request including the data identifier; an operation is performed for determining if a remote memory access channel exists between the SoC node and the second one of the SoC nodes.
US 20140173338 (Arroyo et al) teaching method, apparatus and program product implementing a failover of a communication channel in a cluster fabric that transfers a state of the communication channel between windows resident in a hardware fabric interface device, the failover desirably implemented by updating a plurality of mappings between memory resources in a host memory and hardware resources in the fabric interface device.
M. Liu, W. Ji, J. Li and X. Pu, "Storage Architecture for an On-chip Multi-core Processor," 2009 12th Euromicro Conference on Digital System Design, Architectures, Methods and Tools, 2009, pp. 263-270.
J. Sim, A. R. Alameldeen, Z. Chishti, C. Wilkerson and H. Kim, "Transparent Hardware Management of Stacked DRAM as Part of Memory," 2014 47th Annual IEEE/ACM International Symposium on Microarchitecture, 2014, pp. 13-24.
F. Petrini, Wu-chun Feng, A. Hoisie, S. Coll and E. Frachtenberg, "The Quadrics network: high-performance clustering technology," in IEEE Micro, vol. 22, no. 1, pp. 46-57, Jan.-Feb. 2002.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/Primary Examiner, Art Unit 2136